


Exhibit 10.14

 

RESTRICTED STOCK AGREEMENT

 

Grantee:

 Richard M. Haddrill

 

Grant Date:

 December 22, 2004

 

 

Plan:

 2001 Long-Term Incentive Plan

 

Number of Units:

 156,507

 

RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) dated as of the Grant Date
specified above between Alliance Gaming Corporation, a Nevada corporation (the
“Company”), and the Grantee specified above, pursuant to the Plan specified
above as in effect and as amended from time to time.

 

1.                                       Incorporation By Reference.  This
Agreement is subject in all respects to the terms and provisions of the Plan,
all of which are by this reference made a part of and incorporated in this
Agreement.  Any capitalized term not defined in this Agreement shall have the
meaning ascribed to it in the Plan.  If and to the extent this Agreement and the
Plan conflict, the Plan shall control.

 

2.                                       Grant of Restricted Stock Units.  The
Company grants to the Grantee, as of the Grant Date specified above, an award of
a number of restricted stock units equal to the Number of Units specified above
(the “Restricted Stock Units”).  Each Restricted Stock Unit represents the right
of the Grantee to receive one share of the common stock, $.10 par value, of the
Company (the “Shares”) pursuant to the terms and conditions of this Agreement.

 

3.                                       Vesting of the Restricted Stock Units. 
Except as otherwise provided in the Employment Agreement, dated as of June 30,
2004, between the Company and the Grantee, as amended (the “Employment
Agreement”), the Restricted Stock Units shall vest (i.e., become nonforfeitable)
on October 1, 2010, so long as the Grantee remains continuously employed by the
Company as its Chief Executive Officer through such date; provided that the
vesting of 50% of the Restricted Stock Units will be accelerated to each of
October 1, 2005 and October 1, 2006 upon the attainment, in each case, of
strategic and/or financial measures specified for the approximately nine month
period ending October 1, 2005 and for the twelve month period ending October 1,
2006 to be mutually agreed to between the Board of Directors of the Company and
the Grantee.  Restricted Stock Units that have vested and are no longer subject
to forfeiture are referred herein to as “Vested Units.”  Restricted Stock Units
that have not yet vested and thus remain subject to forfeiture are referred
herein to as “Unvested Units.”

 

4.                                       Settlement of Restricted Stock Units. 
Each Vested Unit represents the Grantee’s right to receive one Share as follows:

 

(a)                                  75% of the Shares represented by the Vested
Units shall be issued to the Grantee (1) on the later of (a) October 1, 2007 or
(b) the first date on which such payment or any portion thereof is no longer
subject to the limits of section 162(m) of the Internal Revenue Code in which
case that portion of the payment that is no longer subject to such limits shall
be issued to the Grantee at the time such limits become inapplicable, or (2) in
the event that the Grantee’s employment with the Company is terminated prior to
October 1, 2007, on the first date in which such payment or any portion thereof
is no longer subject to the limits of Section 162(m) of the Internal Revenue
Code in

 

1

--------------------------------------------------------------------------------


 

which case that portion of the payment that is no longer subject to such limits
shall be issued to the Grantee at the time such limits become inapplicable.

 

(b)                                 25% of the Shares represented by the Vested
Units shall be issued to the Grantee (1) on the later of (a) October 1, 2008 or
(b) the first date on which such payment or any portion thereof is no longer
subject to the limits of section 162(m) of the Internal Revenue Code in which
case that portion of the payment that is no longer subject to such limits shall
be issued to the Grantee at the time such limits become inapplicable, or (2) in
the event that the Grantee’s employment with the Company is terminated prior to
October 1, 2008, on the first date in which such payment or any portion thereof
is no longer subject to the limits of Section 162(m) of the Internal Revenue
Code in which case that portion of the payment that is no longer subject to such
limits shall be issued to the Grantee at the time such limits become
inapplicable.

 

5.                                       Rights as a Stockholder.  The Grantee
shall have no rights as a stockholder (including, without limitation, any voting
rights with respect to the Shares subject to the Restricted Stock Units) with
respect to either the Restricted Stock Units granted hereunder or the Shares
underlying the Restricted Stock Units, unless and until such Shares are issued
in respect of Vested Units, and then only to the extent of such issued Shares.

 

6.                                       Forfeiture of Unvested Units.  Except
as otherwise provided in the Employment Agreement, if the Grantee’s ceases to
serve as the Company’s Chief Executive Officer, all Unvested Units shall be
immediately forfeited.

 

7.                                       Withholding Taxes.  The Company has the
right to deduct or otherwise effect a withholding of the amount of any taxes
(including, but not limited to, any FICA, FUTA, and similar taxes) required by
federal, state, local or foreign laws to be withheld or otherwise deducted and
paid with respect to the grant, vesting or settlement of the Restricted Stock
Units; or, in lieu of such withholding, to require that the Grantee pay to the
Company in cash (or, at the sole discretion of the Board or the Committee, in
the form of Shares) the amount of any taxes required to be withheld or otherwise
deducted and paid by the Company or its Subsidiary in connection with the grant,
vesting or settlement of the Restricted Stock Units.  Unless the tax withholding
obligations of the Company or any affiliate are satisfied, the Company will have
no obligation to issue a certificate for any of the Shares subject to the
Restricted Stock Units (whether vested or unvested).

 

8.                                       Non-transferability.  Neither the
Grantee nor the Grantee’s beneficiaries shall sell, exchange, transfer, assign,
or otherwise dispose of any Restricted Stock Units (whether vested or unvested)
or any rights or interests therein (including any Shares subject to Restricted
Stock Units (whether vested or unvested) that have not yet been delivered to the
Grantee).  The Grantee shall pledge, encumber, or otherwise hypothecate the
Restricted Stock Units (whether vested or unvested) or any rights or interests
therein (including any Shares subject to Restricted Stock Units (whether vested
or unvested) that have not yet been delivered to the Grantee) in any way at any
time.  The Restricted Stock Units (and any undelivered Shares subject thereto)
shall not be subject to execution, attachment, or similar legal process.  Any
attempted sale, pledge, or other disposition of the Restricted Stock Units (or
any undelivered Shares subject thereto) in violation of this paragraph shall be
void and of no force or effect.

 

2

--------------------------------------------------------------------------------


 

9.                                       Entire Agreement; Amendment.  This
Agreement contains the entire agreement between the parties and supersedes other
oral and written agreements previously entered into by the parties concerning
the same subject matter.  This Agreement may be modified or rescinded only with
the written consent of both parties.

 

10.                                 Governing Law.  Nevada law shall govern this
Agreement and its interpretation.  The issuance of the Restricted Stock pursuant
to this Agreement shall be subject to, and shall comply with, any applicable
requirements of any federal and state securities laws, rules, and regulations
(including but not limited to the Securities Act, the Exchange Act, and the
respective rules and regulations promulgated thereunder) and any other
applicable law or regulation.

 

11.                                 Binding Effect.  This Agreement shall bind
and inure to the benefit of the Company and its successors and assigns.

 

12.                                 Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, and all of
which, taken together, shall constitute one and the same instrument.

 

ALLIANCE GAMING CORPORATION

 

 

By:

/s/ Mark Lerner

 

/s/ Richard M. Haddrill

 

Mark Lerner, Secretary

Richard M. Haddrill

 

3

--------------------------------------------------------------------------------
